DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In response to the amendment filed 8/18/21, claims 1, 2, and 4 have been amended.  Claims 1, 2, 4, 6, and 19 are pending in the application, of which claim 1 is presented in independent form.  

In view of the Examiners Amendment, authorized by the Attorney of Record, claims 1 and 4 are further amended by the examiner (details provided below).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Janaki Davda on 10/18/21.



1.	(Currently Amended) A computer-implemented method, comprising operations for:
storing an index that comprises previous search term to web site mappings and previous search term to pattern mappings, wherein patterns are associated with web sites;
deriving a pattern for a web site, wherein the pattern is derived from a locator of the web site, one or more prior search terms that resulted in navigation to the web site, and content of the web site, wherein the pattern is stored in the index, and wherein the pattern is associated with the web site;
associating a predictive score with the pattern and the web site to indicate how strongly the pattern is associated with the web site, wherein the predictive score comprises a count of times the one or more prior search terms matched the pattern divided by a value indicating a total number of web pages indexed;
	receiving a search request having search terms;
	executing the search request against the index to identify first search results; 
determining that the search request failed based on detecting abandonment of the first search results in combination with one or more most relevant search results having a low relevancy score;
	determining that a search term in the search terms does not exist in the index;
	identifying the search term as an unknown search term;
	matching the unknown search term to the pattern in the index; 
	identifying the web site that is associated with the pattern as a candidate web site based on the matching, wherein the candidate web site does not link to other web sites and is not linked to by other web sites; 
	requesting additional content from the candidate web site for the unknown search term to identify second search results comprising previously hidden content; 
indexing the additional content; and


	4.	(Currently Amended) The computer-implemented method of claim 1, further comprising operations for:
	identifying a plurality of candidate web sites by at least one of identifying web sites based on 1) detecting [[any]] one or more web sites associated with a user issuing the search request, 2) detecting [[any]] one or more web sites based on a specific network of the user, 3) detecting [[any]] one or more web sites based on a geography of the user, and 4) detecting [[any]] one or more web sites with separate search boxes.
	

Allowance
Claims 1, 2, 4, 6, and 19 are allowed over the prior art.

The following is an examiner’s statement of reasons for allowance:
The applicant’s amendment, filed on 8/18/21, and the examiner's amendment authorized by the attorney of record on 10/18/21, overcome the cited prior art with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Lepeska et al. (US 2018/0357326) teaches a hint template for a dynamically generated URL where the template is based on the number of singletons that conform to the same template (Lepeska, pa 0076).  However, Lepeska does not teach “deriving a pattern for a web site, wherein the pattern is derived from a locator of the web site, one or more prior search terms that resulted in navigation to the web site, and content of the web site, wherein the pattern is stored in the index, and wherein the pattern is associated with the web site; associating a predictive score with the pattern and the web 

	The prior art of record does not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169